14-1723
     Lin v. Lynch
                                                                                      BIA
                                                                                 Nelson, IJ
                                                                              A087 651 141

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
     RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING
     A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
     FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
     A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
     BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   25th day of April, two thousand sixteen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            DENNY CHIN,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   QUAN LIN,
14                  Petitioner,
15
16                  v.                                              14-1723
17                                                                  NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                       David A. Bredin, Esq., Flushing,
24                                         New York.
25
26   FOR RESPONDENT:                       Benjamin      C. Mizer,         Principal
27                                         Deputy        Assistant          Attorney
28                                         General;       Linda   S.        Wernery,
1                                    Assistant Director; Gregory M.
2                                    Kelch, Trial Attorney, Office of
3                                    Immigration Litigation, United
4                                    States Department of Justice,
5                                    Washington, D.C.
6
7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review is

10   DENIED.

11       Petitioner Quan Lin, a native and citizen of the People’s

12   Republic of China, seeks review of an April 29, 2014 decision

13   of the BIA affirming a March 8, 2012 decision of an Immigration

14   Judge (“IJ”) denying Lin’s application for asylum, withholding

15   of removal, and relief under the Convention Against Torture

16   (“CAT”).    In re Quan Lin, No. A087 651 141 (B.I.A. Apr. 29,

17   2014), aff’g No. A087 651 141 (Immig. Ct. N.Y. City Mar. 8,

18   2012).    We assume the parties’ familiarity with the underlying

19   facts and procedural history in this case.

20       We review the IJ’s decision as modified by the BIA.        On the

21   facts of this case, therefore, we consider the IJ’s adverse

22   determinations    as   to   Lin’s   claimed   past   persecution   and

23   professed fear of future persecution without reviewing the IJ’s

24   finding of untimeliness, which the BIA declined to consider.

25   See Yang v. U.S. Dep't of Justice, 426 F.3d 520, 522 (2d Cir.


                                         2
1    2005) (reviewing IJ judgment as modified by BIA, i.e., minus

2    single argument rejected by BIA).               The applicable standards of

3    review are well established.                 See 8 U.S.C. § 1252(b)(4)(B);

4    see also Su Chun Hu v. Holder, 579 F.3d 155, 158 (2d Cir. 2009).

5    1.    Past Persecution: Adverse Credibility Determination

6          The   agency     may,    “[c]onsidering       the    totality         of   the

7    circumstances,”      base     a    credibility      finding      on    an   asylum

8    applicant’s demeanor, the plausibility of his account, and

9    inconsistencies in his statements and other record evidence

10   “without regard to whether” they go “to the heart of the

11   applicant’s claim.”           8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

12   Lin   v.    Mukasey,    534 F.3d 162,    163-64    (2d    Cir.      2008).

13   Substantial evidence supports the agency’s adverse credibility

14   determination here.

15         Specifically, the IJ reasonably relied on Lin’s evasive and

16   unresponsive     demeanor         when   testifying       about       his   asylum

17   interview and the use of his own passport to depart China.                       See

18   8 U.S.C. § 1158(b)(1)(B)(iii).                  “[W]e accord[] particular

19   weight” to an IJ’s evaluation of an applicant’s demeanor where,

20   as here, it finds support in the record.               Majidi v. Gonzales,

21   430 F.3d 77, 81 n.1 (2d Cir. 2005).




                                              3
1         The   IJ’s   adverse     demeanor        finding    and    credibility

2    determination     are     bolstered      by    record     inconsistencies

3    regarding how police transported Lin to the police station and

4    how his family paid for his release from detention.              See Li Hua

5    Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006);

6    see also Xiu Xia Lin, 534 F.3d at 165-67.           Lin did not provide

7    compelling    explanations     for    these     inconsistencies.       See

8    Majidi, 430 F.3d at 80.

9         The agency also reasonably found it implausible that Lin

10   would have used his own passport to depart China when he claimed

11   to have been released from detention on the condition that he

12   remain in his local area.     See Wensheng Yan v. Mukasey, 509 F.3d
13   63, 67-68 & n.2 (2d Cir. 2007).                 Given these demeanor,

14   inconsistency,     and     implausibility       findings,       substantial

15   evidence supports the agency’s determination that Lin was not

16   credible as to his claim of past persecution.            See Xiu Xia Lin,

17 534 F.3d at 165-66.

18   2.   Well-Founded Fear of Future Persecution

19        Absent     past     persecution,     an     alien    may    establish

20   eligibility for asylum by demonstrating a well-founded fear of

21   future persecution, see 8 C.F.R. § 1208.13(b)(2), which must

22   be both subjectively credible and objectively reasonable, see


                                          4
1    Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

2    To establish a well-founded fear, an applicant must show either

3    that he would be singled out for persecution or that the country

4    of removal has a pattern or practice of persecuting those

5    similarly situated to him.     8 C.F.R. § 1208.13(b)(2)(iii).

6    The record did not here compel the agency to find that Lin

7    established a well-founded fear of persecution in China on

8    account of his practice of Christianity while in the United

9    States.

10       The record evidence of country conditions demonstrates

11   that between fifty and seventy million Christians practice in

12   unregistered churches in China, and that in some areas such

13   practice is tolerated without interference.     Therefore, the

14   agency did not err in determining that Lin failed to demonstrate

15   either that officials are likely to discover his religious

16   practice in the United States, see Hongsheng Leng v. Mukasey,

17   528 F.3d 135, 142-43 (2d Cir. 2008), or that the    persecution

18   of similarly situated Christians “is so systemic or pervasive

19   as to amount to a pattern or practice of persecution” in China,

20   In re A-M-, 23 I. & N. Dec. 737, 741 (B.I.A. 2005) (citation

21   omitted); see also Santoso v. Holder, 580 F.3d 110, 112 & n.1

22   (2d Cir. 2009).


                                    5
1        Accordingly, because the agency reasonably found that Lin

2    failed to demonstrate a well-founded fear of persecution on

3    account of his practice of Christianity, it did not err in

4    denying asylum, withholding of removal, and CAT relief because

5    those claims were based on the same factual predicate.    See

6    Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

7        For the foregoing reasons, the petition for review is

8    DENIED.   As we have completed our review, any stay of removal

9    that the Court previously granted in this petition is VACATED,

10   and any pending motion for a stay of removal in this petition

11   is DISMISSED as moot.   Any pending request for oral argument

12   in this petition is DENIED in accordance with Fed. R. App. P.

13   34(a)(2) and Second Circuit Local Rule 34.1(b).

14                                FOR THE COURT:
15                                Catherine O’Hagan Wolfe, Clerk




                                   6